Citation Nr: 0903406	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
trichophytosis of the feet with generalized ichthyosis prior 
to August 30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis from 
August 30, 2002.

3.  Whether there was clear and unmistakable error in an 
April 1955 rating decision which granted the veteran 
entitlement to service connection for generalized ichthyosis 
and combined his rating with trichophytosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In a July 2004 
Board decision, the veteran's claims for an increased rating 
were denied.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court), which vacated the 
Board's decision.  The claims are again before the Board for 
adjudication.

The Board remanded the case in November 2000, July 2002, June 
2003, February 2007, and October 2007, for appropriate notice 
and development of the veteran's claims.

In a February 2008 rating decision, the RO found no clear and 
unmistakable error (CUE) in the January 1946 and April 1955 
rating decisions.  The veteran filed a Notice of Disagreement 
in February 2008.  On the Form 9, the veteran only appealed 
the claim of CUE for the rating decision dated in April 1955.  
See April 2008 Form 9.  In April 2008, the RO clarified its 
finding that a January 1946 rating decision was not clearly 
and unmistakably erroneous in failing to grant service 
connection and a compensable evaluation for ichthyosis.  In a 
letter dated in November 2008, the veteran's representative 
noted that he did not wish to appeal that decision.  As the 
veteran clearly does not wish to appeal the claim finding no 
CUE in the January 1946 rating decision, it is not before the 
Board for adjudication.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's generalized 
ichthyosis with tricophytosis of the feet was not manifested 
by ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or by exceptional 
repugnance.

2.  Prior to August 30, 2002, the veteran's generalized 
ichthyosis with tricophytosis of the feet was not manifested 
by complete or exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral deformity 
affecting the face, head, or neck.  Severe disfigurement of 
the head, face, or neck, or disfigurement producing a marked 
and unsightly deformity of the eyelids, lips or auricles, is 
not shown.

3.  The veteran's service-connected skin condition does not 
have systemic manifestations and does not require systemic 
treatment.

4.  For the period beginning August 30, 2002, the veteran's 
generalized ichthyosis with tricophytosis of the feet has not 
been manifested by disfigurement of the face, head, or neck 
with visible or palpable tissue loss and gross distortion or 
asymmetry of three or more facial features or paired sets of 
features, or six or more characteristics of disfigurement 
affecting the head, face, or neck.

5.  In an April 1955 rating decision, the RO rated 
trichophytosis of the feet and generalized ichthyosis with a 
single 10 percent rating.

6.  The April 1955 rating decision was based on the evidence 
then of record and the extant law, and it constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the schedular 
requirements for a rating in excess of 30 percent for 
tricophytosis of the feet with generalized ichthyosis were 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 
(2002).  38 C.F.R. §§ 3.102, 3.159, 3,326, 4.1, 4.7, 4.10, 
4.20, Diagnostic Codes 7800, 7806, 7813 (2008).

2.  For the period beginning August 30, 2002, the schedular 
requirement for a rating in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5017; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.20, 4.118, Diagnostic 
Codes 7800, 7806, 7816 (2008).

3.  The April 1955 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).  

4.  The April 1955 rating decision that assigned the veteran 
a single rating for trichophytosis of the feet and 
generalized ichthyosis was not clearly and unmistakably 
erroneous.  1945 Schedule for Rating Disabilities, Diagnostic 
Codes 7800, 7806, 7813 (1945); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Regarding the veteran's claim for clear and mistakable error 
(CUE), the VCAA is not applicable to the issue of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

As to the remaining issues, the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2003, March 2007, April 2008, and May 2008 
correspondence; as well as in an April 1999 statement of the 
case, of the information and evidence needed to substantiate 
and complete a claim.  In accordance with remand 
instructions, VA properly notified the veteran of the 
appropriate information on development of a claim, to include 
how disability evaluations and effective dates are assigned.  
The claim was most recently readjudicated in a February 2008 
supplemental statement of the case.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (West 2002).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

The regulatory criteria for skin disorders were changed, 
effective August 30, 2002.  38 C.F.R. § 4.118.  The veteran 
was notified of changes in the December 2003 rating decision, 
which increased his rating to 60 percent under the new 
criteria.  The claim has been readjudicated multiple times 
since the December 2003 rating decision.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran has been diagnosed by VA examining and treating 
physicians with mild, moderate, and severe xerosis (April 
2000, August 2000, January 2001, October 2001, April 2002 
medical records); xerosis, onychomycosis, and possible tinea 
pedia (November 2003 VA examination); markedly dry skin with 
numerous waxy papules over the chest consistent with xerosis, 
with moderate exfoliation or crusting (April 2003 
examination); total body xerosis/pruritus (July 2003 
dermatology records); and xerosis, onychogryphosis, and 
trichophytosis (July 2007 VA examination).

Under rating criteria in effect prior to August 30, 2002, the 
veteran's skin condition was ratable analogously to eczema, 
whether the condition is diagnosed as eczema or psoriasis.  
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806, 7816 (2002).

Under the current rating criteria, while the condition may be 
rated variously as eczema or psoriasis under Diagnostic Codes 
7806 or 7816, the rating criterias under each of these 
Diagnostic Codes is the same.  38 C.F.R. § 4.118 (2008).

Historically, in January 1946, VA granted service connection 
for chronic, severe trichophytosis of the feet, and assigned 
a 30 percent rating for that disorder.  By an April 1947 
rating action, the rating was decreased to 10 percent 
disabling.  VA granted service connection for generalized 
ichthyosis by an April 1955 rating action, and assigned a 
single, 10 percent rating for the two disorders.  A Board 
decision of May 1996 granted a 30 percent evaluation for 
trichophytosis of the feet with generalized ichthyosis.

VA treatment records over the past several years show that 
the veteran has been treated for xerosis.  He has been 
prescribed short, warm showers, moisturizing soap, and use of 
moisturizing or lubricating creams, inclusive of various 
steroidal or medicated creams and lotions.  An August 2000 
treatment record noted scaling and hyperpigmentation of the 
feet.  At a July 2003 VA outpatient appointment, it was noted 
that pruritus at night was relieved by Diazepam prescribed by 
his primary care physician.  The veteran's skin condition was 
then noted to consist of sborrheic keratosis scattered across 
the chest and back, mild xerosis of the lower extremities and 
plantar surfaces, onychomycosis of both great toes, and tinea 
pedis.

At a July 1998 VA examination, the veteran complained of 
burning and puratic sensation over his entire body which was 
worse over his scalp and central forehead.  The examiner 
noted that the veteran had been effectively treated with 
topical steroid creams and moisturizes, though with 
persistence of his skin condition.  Physical examination 
revealed mild xeroisis of the scalp and trunk, with linear 
excoriations of the scalp, and mild scaling with mild 
erythema of the eyebrows and ears.  The examiner diagnosed 
xerosis and seborrheic dermatitis.

At a September 2001 VA examination, the veteran complained of 
ongoing pruritus and a long history of pruritus of the trunk 
and extremities, with scaling and rare blisters on the feet, 
and an occasionally draining lump on the back of his neck  
Treatment was continued with medicated creams and lotions.  
Physical examination revealed diffuse moderate to severe 
xerosis of the trunk and extremities, a subcutaneous nodule 
under the left ear, scaling and maceration of the feet, and 
hyperkeratosis of the toenails, bilaterally.  There were no 
systemic or nervous manifestations, and there was no evidence 
of ulceration, exfoliation, or crusting.  The examiner 
diagnosed xerosis, tinea pedia, onychomycosis, and an 
epidermoid inclusion cyst.

At an April 2003 VA examination, the veteran reported using 
medicating creams for his skin condition, as well as Diazepam 
every other night to help with itching.  The veteran reported 
having a 50-year history of itching and burning sensation 
associated with the over-body skin condition.  He denied 
associated fever, chills, weight loss, nausea, vomiting, or 
diarrhea.  In an April 2003 addendum after a Board remand for 
clarification, the examiner noted that there was moderate 
exfoliation and crusting.  There were no systemic or nervous 
manifestations.  There was mild pruritus but no exudation.  
There were extensive lesions, but marked disfigurement or 
exceptional repugnance was not shown.

At a November 2003 VA examination, physical examination 
revealed that approximately 70 percent of his body was 
involved with the condition inclusive of diffuse, subtly 
hyperpigmented skin, with some lichinification affecting the 
areas of the knees and elbows due to chronic dryness and 
scratching, without scars.  There was no resulting limitation 
of motion.  Itching was present, particularly over the 
plantar surfaces of the feet.  The examiner also found no 
ulceration, exfoliation, crusting, or exudation.  There were 
no systemic or nervous manifestations.  The examiner 
described the condition as an uncomfortable and unsightly 
fine white scale over much of the veteran's body, not 
affecting the wrist and hands, and not significantly 
affecting the head, face, or neck, except for the posterior 
of the neck.  The examiner noted that the condition did not 
dramatically affect the face.  The examiner assessed that the 
veteran had some xerosis, some onychomycosis, and possibly 
some tinea pedis.  In a December 2003 addendum, the examiner 
clarified his statement by opining that the hyperpigmentation 
was subtle, and the skin lesions were present over 70 percent 
of the corpus, but were bland and not repugnant.

In response to this examination, and based on the new rating 
criteria, the RO raised the veteran's rating from 30 to 60 
percent, as findings from this examination showed that 70 
percent of his body was affected by his skin disability.  See 
December 2003 rating decision; 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (60 percent rating warranted when more than 40 
percent of the entire body is covered).

In a July 2007 VA examination, the veteran reported constant 
itchy, dry skin, with itchy rashes on his feet with burning.  
He reported regularly using topical medications, and Diazepam 
at bedtime as needed for severe itching.  A physical 
examination revealed fine scale with marked diffuse xerosis, 
primarily of the veteran's low legs and feet.  There were 
some superficial excoriations.  All ten toenails were 
onychogryphotic.  The examiner estimated that approximately 
20 percent of the entire body was affected by the disorder, 
including very little exposed area-less than five percent 
unless the veteran was to wear shorts.  There was no 
scarring, disfigurement, acne, or chloracne.  The veteran 
noted that he was currently retired from the Postal Service, 
and his retirement was partly due to his skin problem.  The 
veteran reported that he was able to perform his activities 
of daily living but found it troublesome because he often had 
to interrupt his activities to apply his topical medication 
to relieve itching.  Regarding the veteran's trichophytosis, 
his tests were negative, however, his toenails showed 
evidence of fungal involvement.  A review of claims folder 
showed that the veteran had not presented at any time since 
August 2002 with systemic manifestations which would be 
highly unusual for foot fungus and dry skin.  Constant or 
near constant systemic therapy had not been necessary.  The 
examiner noted that the veteran's limitation on ordinary 
activity was primarily a distraction due to his itching.

Old regulations.  Prior to August 30, 2002, the veteran's 
skin disabilities were rated under the old criteria for 
eczema.  Under those criteria, if the disability involved 
constant exudation or itching, or involved extensive lesions, 
or resulted in marked disfigurement, a 30 percent rating was 
assigned.  If the disability was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or with exceptional repugnance, a 50 percent 
rating was assigned.   38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Medical records for the appeal period do not show that the 
veteran's whole body skin disability was manifested by 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnance.  The July 
1998 and September 2001 VA examinations are unsupportive in 
showing an increased level of disability.  Hence, in the 
absence of medical evidence showing that the veteran meets 
any of the criteria of a 50 percent rating, the preponderance 
of the evidence is against the assignment of a higher, 50 
percent rating for the veteran's skin disability for the 
period prior to August 30, 2002 under the rating criteria for 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

For this prior period, in part because the veteran alleged in 
his March 1999 VA Form 9 that his condition should be rated 
higher for its effect on his face, the condition is also 
considered by analogy to disfiguring scars of the head, face, 
or neck.  Under the criteria in effect prior to August 30, 
2002, where there was complete or an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral deformity affecting the face, head, or neck, a 50 
percent rating was assignable.  Where there was severe 
disfigurement of the head face, or neck, especially if 
produced a marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating was assignable.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).  While some mild 
scaling and erythema was present on the ears and eyebrows, 
and some pruritus has been present on the scalp, forehead, or 
back of neck (with their presence at these locations varying 
between examinations), these conditions were not observed to 
be severely or even moderately disfiguring.  There certainly 
was no deformity of the eyelids, lips, or auricles.  
Accordingly the Board finds that the preponderance of the 
evidence is against an increased evaluation for 
trichophytosis of the feet with generalized ichthyosis on the 
basis of presentation on the face, neck, or head.  Diagnostic 
Code 7800.

The criteria for a 30 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 reasonably encompasses the 
generalized manifestations and symptoms inclusive of those 
affecting the head, face, and neck, just as it does for other 
areas, inclusive of the feet, for the period prior to August 
30, 2002.  38 C.F.R. § 4.118.

New Regulations.  For the period from August 30, 2002 the 
veteran is currently rated at the maximum schedular rating 
for his skin condition under Diagnostic Codes 7806 and 7816.

A higher schedular rating may be considered for the period 
beginning August 30, 2002 by analogy to other Diagnostic 
Codes which provide for evaluations higher than 60 percent.  
In the absence of systemic manifestations or the need for 
constant or near-constant systemic therapy, the criteria for 
a 100 percent evaluation based on rating by analogy to 
exfoliative dermatitis (erythroderma) are not met.  38 C.F.R. 
§ 4.118, Diagnostic Code 7817 (2008).

The veteran also does not demonstrate disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
gross distortion or asymmetry of three or more facial feature 
or paired sets of features, or six or more of eight 
characteristics of disfigurement (the eight characteristics 
are: (1) a scar five or more inches in length; (2) a scar at 
least one-quarter inch wide; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; (8) skin 
indurated and inflexible in an area exceeding six square 
inches) affecting the head, face, or neck, so as to warrant a 
higher, 80 percent rating by analogy to scar disfiguring of 
the face, head, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2008).

The veteran could also be afforded a higher rating by 
assignment of an extraschedular rating.  Although the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
it is not precluded from considering whether the case should 
be referred to the Director of VA's Compensation and Pension 
Service.  The governing norm in these exceptional cases is a 
finding that the case represents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that the 
veteran's claim does not require an extraschedular rating.  
In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The veteran's skin disability 
clearly fits under the rating for dermatitis/eczema, which is 
fairly rated based upon the percentage of skin that is 
affected by the disability.  As the veteran has symptoms very 
similar to dermatitis and eczema, such as itching, redness, 
dryness, rashes, and scaling, he is properly rated under the 
schedular rating system.  He does not show any unusual 
symptoms that would not be covered by the Diagnostic Codes 
considered above.  The veteran also has not experienced 
marked interference with employment or frequent periods of 
hospitalization due to his symptoms.  In this regard, the 
July 2007 VA examining physician noted that any limitation on 
employment would be simply a distraction due to itching.  
This does not qualify as a "marked interference."  
Therefore, the veteran does not qualify for extraschedular 
consideration.

In light of the foregoing, the veteran's claims for increased 
ratings are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  Further, the error must be "undebatable" and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id. at 313-14.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be "undebatable" and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

VA granted service connection for generalized ichthyosis by 
an April 1955 rating action, and assigned a single, 10 
percent rating for trichophytosis of the feet and generalized 
ichthyosis.  The veteran argues that this was clearly and 
unmistakably erroneous, and that he should have been afforded 
a separate rating for generalized ichthyosis.  The Board 
disagrees.

The veteran filed his original claim in November 1945 for his 
bilateral foot condition.  He was granted entitlement to 
service connection for severe chronic trichophytosis and 
assigned a 30 percent rating.  See January 1946 rating 
decision.  In April 1947, the rating was decreased to 10 
percent.

In March 1955, the veteran filed a claim of entitlement to 
service connection for a scalp infection.  The records that 
were in existence at the time of the rating decision and 
reviewed by the RO also showed dry skin from excessive 
bathing (January 1945 progress notes); diagnosis of recurrent 
mild tinea (in response to complaints of aggravated scalp) 
(March 1945 consultation request and report); recurrent 
dermatitis (September 1945 consultation request).  

The veteran requested that VA obtain treatment records from 
the VA medical center where he was being treated for his 
scalp, but it appears that the RO neglected to do so.  See 
March 1955 claim.  The failure to obtain those records, 
however, at worst, constituted an adjudication based on an 
incomplete record and a breach of the duty to assist.  A 
breach of the duty to assist does not constitute a valid 
claim of clear and unmistakable error.  Cook v. Principi, 318 
F.3d 1334, 1336-47 (Fed. Cir. 2002) (rehearing en banc), 
cert. denied, 539 U.S. 926, 123 S.Ct. 2574, 156 L.Ed.2d 603 
(2003); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The 
RO, therefore, based its rating decision on the veteran's 
service treatment records, and afforded the veteran a 10 
percent rating for both his skin disabilities.  This 
essentially meant that the veteran showed symptoms warranting 
a compensable rating for his bilateral foot skin disability 
(as he was already rated at 10 percent), but not for his 
scalp.

The veteran was rated in April 1955 under Diagnostic Code 
7813 (dermatophytosis), which deferred to the criteria set 
forth in the eczema code at Diagnostic Code 7806.  Under that 
Diagnostic Code, a noncompensable rating was warranted when 
there was slight; if any, exfoliation, exudation or itching 
on a non-exposed surface or small area.  A 10 percent rating 
was warranted if there was slight; if any, exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  When there was constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent rating was appropriate.  1945 Schedule for Rating 
Disabilities, Diagnostic Code 7806.

The RO noted in the April 1955 rating decision that the 
evidence "show[ed] treatment for fungus infection and 
generalized scaling of the skin . . . itching of [the] scalp 
without lesions."  The RO also noted that there was still 
evidence of a fungus infection.  The decision to rate the 
veteran at a 10 percent rating for both disabilities was not 
CUE.  Reasonable minds may disagree as to whether the veteran 
should have been rated separately for the scalp, and it was 
not CUE to rate them together as the Diagnostic Code did not 
forbid it.  The veteran was already rated at a 10 percent 
rating for his feet.  Based on the evidence noted in its 
rating decision in 1955, if the RO had separated the 
veteran's disabilities, it was a rational exercise of rating 
judgment to assign a noncompensable rating for the scalp 
disability because the scalp being covered by hair does not 
involve an exposed area.  Hence, the outcome would not have 
changed.  CUE specifically requires an error of fact or law 
that compels the conclusion, as to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. at 43 
(emphasis added).

Reasonable minds may disagree as to whether the veteran 
should have been afforded an additional 10 percent rating for 
his scalp, if one were to consider the scalp "exposed."  
The veteran's records are limited for complaints of his scalp 
disability.  The RO based its 1955 decision on a March 1945 
report recording the appellant's complaint of an aggravated 
scalp.  He was diagnosed with recurrent mild tinea.  
Reasonable minds could easily disagree as to whether to 
afford the veteran a noncompensable rating based on a finding 
of only mild tinea on his scalp, which could be considered to 
be a non-exposed surface and/or small area.

Simply put, the April 1955 rating decision was not clearly 
and unmistakably erroneous in failing to separately rate the 
appellant's skin disorders.  The veteran's claim for CUE is 
denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
trichophytosis of the feet with generalized ichthyosis prior 
to August 30, 2002 is denied.

Entitlement to an evaluation in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis from 
August 30, 2002 is denied.

Clear and unmistakable error was not found in an April 1955 
rating decision which granted the veteran entitlement to 
service connection for generalized ichthyosis and combined 
his rating with trichophytosis of the feet, and the claim is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


